Citation Nr: 0107493	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

The propriety of the initial rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active service from December 1976 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO granted service connection for hemorrhoids and 
assigned a noncompensable rating.  The veteran appealed for a 
higher initial rating and was afforded a hearing at the RO in 
December 1996.  The hearing officer granted a higher initial 
rating of 10 percent for the veteran's hemorrhoids as 
reflected in a December 1996 supplemental statement of the 
case (SSOC).  The case was remanded by the Board in June 2000 
for evidentiary development.  The case has now been returned 
to the Board for further appellate consideration.

Inasmuch as the appeal involving the veteran's hemorrhoids is 
from an original award, the Board has framed the issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999)(appeals from original awards 
are not construed as claims for increased ratings).

The Board also notes that the June 2000 Board remand also 
addressed the issue of entitlement to service connection for 
headaches, either as residuals of injury in service or as a 
separate claim of entitlement to service connection for 
migraine headaches.  The history was fully set forth in the 
June 2000 remand.  The issue involving headaches was referred 
to the RO for clarification in the June 2000 Board remand for 
a determination as to whether the veteran was claiming 
service connection for residuals of injury consisting of 
headaches or whether he was making a separate claim of 
entitlement to service connection for migraine headaches.  In 
the former instance, the next question would be whether there 
was a timely NOD with a June 1996 administrative decision.  
If, on the other hand, the claim was for entitlement to 
service connection for migraine headaches, the RO was advised 
to enter an initial rating action on that issue, which would 
then be subject to appeal.  The RO has not, as yet, addressed 
the issue involving the veteran's claim of service connection 
for headaches and it is again referred back for appropriate 
action.


FINDINGS OF FACT

The veteran's hemorrhoids are not currently shown to be 
productive of persistent bleeding, secondary anemia or 
fissures.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for hemorrhoids have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for a higher initial 
rating for his service-connected hemorrhoids, the Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with either 38 U.S.C.A. 
§ 5107(a) (2000) or the Veterans Claims Assistance Act of 
2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When external or internal hemorrhoids are mild or moderate, a 
noncompensable disability evaluation is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).  When hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, they are evaluated 
as 10 percent disabling.  Id.  A 20 percent evaluation may be 
assigned for hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.

At his December 1996 RO hearing, the veteran testified that 
he had a once-per-month rectal suppositories prescription for 
his hemorrhoids.  He added that he had also been placed on a 
high fiber diet for the condition.  He testified that his 
hemorrhoids bleed from three times per month up to six times 
per month, with the bleeding lasting three to four days.  He 
testified that when he has bleeding, at first it is just when 
he goes to the bathroom, but then at the peak of the bleeding 
he will have to go to the bathroom at least every hour, or 
sometimes more frequently, sometimes all day and through the 
night.  He described the bleeding at such times as blood 
clots, with an appearance like liver.  He testified that his 
bowel movements were regular when his hemorrhoids were not 
bleeding, but they would be approximately every hour, as 
described, when he had bleeding of his hemorrhoids, and this 
would interfere with his sleep and affect how he felt.  He 
testified that he had used up all his sick leave because of 
the hemorrhoids, and also had a lot of leave without pay and 
had to change jobs a lot because of the hemorrhoids.  He 
testified that he had undergone three lower gastrointestinal 
series through VA facilities to investigate his condition, 
and these have shown internal hemorrhoids.  He testified that 
the physicians were fairly certain that the bleeding was from 
the internal hemorrhoids rather than due to some condition of 
the colon.  He added that a surgeon had advised that surgery 
was not necessary for the hemorrhoids at the present time.  
He testified that he had external as well as internal 
hemorrhoids, but he had never had a problem with the external 
hemorrhoids.  He also testified that he had never had a 
protrusion (a prolapse) of the internal hemorrhoids from the 
rectum.

On VA examination in March 1997, the veteran reported that he 
began to have problems with his hemorrhoids again two years 
ago.  He complained that his hemorrhoids would bleed 
approximately once per week, with accompanying pain.  The 
veteran also noted, however, that his condition was fairly 
well-controlled with management of symptoms.  On examination, 
the veteran was noted to have external hemorrhoidal tags with 
a possible rectal wart, and small internal hemorrhoids.  
There was no bleeding evident.

VA outpatient treatment records are negative for treatment of 
the veteran's service connected hemorrhoids.

At the time of the June 2000 Board remand, the clinical 
findings, to include the March 1997 VA examination report, 
were insufficient to evaluate the veteran's claim of 
entitlement to a higher initial rating for hemorrhoids.  
Specifically, the VA examiner in March 1997 had not provided 
information as to whether the veteran's hemorrhoids had 
produced fissures or secondary anemia which were necessary 
for a rating in excess of 10 percent under the schedular 
rating criteria.  For that reason, the case was remanded to 
afford the veteran further VA examination.

In August 2000, the veteran was seen for a fee basis VA 
examination.  The veteran presented a history of internal 
hemorrhoids for the last 20 years with episodes of bleeding 
and abdominal cramps averaging three days, occurring one to 
two days per month.  He indicated that he had tried creams 
and suppositories without significant benefit.  A previous 
colonoscopy revealed internal hemorrhoids with no other 
diagnosis.  On examination, the veteran was noted to have 
multiple tags in the skin surrounding the anal opining.  The 
rectal tone was normal.  There was dried blood in the skin 
and in the mucus-membrane junction around the opening.  There 
were no masses in the rectal mucosa and the prostate was 
within normal size without any masses.  Rectal examination 
was tender.  Laboratory tests consisting of a complete blood 
count (CBC) was reported to be completely normal.  The 
diagnostic impression was history of internal hemorrhoids 
with bleeding episodes and no evidence of anemia.  No 
fissures were reported.

Based on the current clinical findings which fail to 
demonstrate the presence of bleeding with anemia due to 
hemorrhoids or the presence of fissures at this time, the 
Board concludes that his hemorrhoids are no more than 
moderate and, as a result, a higher initial rating, above 10 
percent, for hemorrhoids is not warranted.


ORDER

A higher initial rating for hemorrhoids is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

